Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Velcro™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunagan (7,229,425).
Dunagan discloses a cast boot (see figure 12) comprising a bottom portion (2E) configured for supporting and immobilizing a foot (see figure 12), at least one channel (19D) in the bottom portion configured for drainage of moisture (column 3 lines 34-54 disclose that the air moving device provide a suction which enables air or gas to release moisture) from an interior portion (inside of cast 2E) of the cast boot, wherein the cast boot is configured to support a cold therapy attachment that is removably insertable into the cast boot (column 3 lines 34-54).
With respect to claim 3, Dunagan discloses wherein the at least one channel is positioned at a front portion of the bottom portion of the cast boot (see figure 12).
With respect to claim 4, Dunagan discloses further comprising a walking heel (26D which used at heel area as shown in figure 12 is removable) removably securable to the bottom portion of the cast boot.
With respect to claim 5, Dunagan discloses further comprising the cold therapy attachment (71).
With respect to claim 6, Dunagan discloses the cold therapy attachment defining at least one perforation (perforation at the end element 71).

With respect to claim 8, Dunagan discloses wherein the cold therapy attachment comprises a handle (element 71 having long tube attached as shown in figure 11 is interpreted as handle since there is no specific structure is claimed for handle).
With respect to claim 9, Dunagan discloses further comprising a liner (element 10E is interpreted as liner since there is no specific structure is claimed for liner).
With respect to claim 10, Dunagan discloses wherein the liner has at least one property selected from anti-odor (as disclosed in column 6 lines 42-57 that the material is having scented additive will not contain any odor).
With respect to claim 11, Dunagan discloses wherein the liner is integrated with the cold therapy attachment (liner is integrated with the cold therapy attachment when cold therapy attachment is attached to the whole bottom portion).
With respect to claim 12, Dunagan discloses further comprising at least one strap (14, 20, and 16).
With respect to claim 13, Dunagan discloses further comprising an elongated portion configured to be worn over at least a portion of a lower limb, the elongated portion extending from the bottom portion (see figure 12 shows to elongated portion as longer part of L shape cast which will covers lower leg and feet both).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunagan in view of Parish et al. (9,119,705).
Dunagan substantially discloses the invention, please see rejection above; However, Dunagan does not disclose wherein the at least one channel is positioned at a heel portion of the cast boot. However, Parish et al. teaches a method and system for thermal and compression therapy relative to the prevention of deep vein thrombosis having wherein the at least one channel (see figure 10) is positioned at a heel portion of the cast boot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dunagan to have at least one channel positioned at a heel portion, as taught by Parish et al. to provide drainage at heel area.
Claims 14 and16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunagan in view of Lattimore et al. (2011/0213287).
Dunagan substantially discloses the invention, please see rejection above; However, Dunagan does not disclose further comprising a removable collecting device for collecting the moisture; wherein the removable collecting device is a cup device. However, Lattimore et al. teaches a systems and methods for using negative pressure wound therapy to manage open abdominal wounds having a removable collecting device (114 see figure 1) for collecting the moisture and the removable collecting device is a cup device (115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus Dunagan with collection device, as taught by Lattimore et al. to collect moisture form cast.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunagan and Lattimore et al.; further in view of Parish et al. (9,119,705).
Dunagan and Lattimore et al. substantially discloses the invention, please see rejection above; However, Dunagan and Lattimore et al. does not specifically disclose the removable collecting device is positioned at a heel portion of the cast boot. However, Parish et al. teaches a method and system for thermal and compression therapy relative to the prevention of deep vein thrombosis having wherein the at least one channel (see figure 10) is positioned at a heel portion of the cast boot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dunagan and Lattimore et al. to have at least one channel positioned at a heel portion to connect to collecting device of Lattimore et al., as taught by Parish et al. to provide drainage at heel area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786